Citation Nr: 1117011	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-34 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for plantar fasciitis, right foot, with calcaneal spurs.  

3.  Entitlement to a rating in excess of 10 percent for plantar fasciitis, left foot, with calcaneal spurs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision rendered by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied a compensable rating for bilateral hearing loss and denied a rating in excess of 10 percent for bilateral plantar fasciitis.  

In the Veteran's substantive appeal, filed in November 2007, he indicated that he wanted "at least a 10 percent increase in the disability evaluation if you won't take it to the 30 percent severe rating."  Thereafter, in a March 2009 decision, the RO assigned separate 10 percent ratings for right and left plantar fasciitis and added calcaneal spurs as a service-connected component of the disability.  The RO advised the Veteran that he had indicated that an increase in the evaluation by 10 percent would satisfy his appeal, and therefore, the assignment of separate 10 percent ratings for each foot was considered "a full grant of benefits sought on appeal."  The Board disagrees.  

Here, the Veteran did not indicate on his substantive appeal that a 10 percent increase would satisfy his appeal.  Rather, he stated that he wanted "at least" a 10 percent increase.  Thus, by granting separate 10 percent evaluations, and not a higher rating, and absent any further communication from the Veteran to the contrary, the Board cannot say that the Veteran is satisfied with the RO's disposition of the claim.  Here, as discussed below, the pertinent rating criteria permit the assignment of ratings in excess of 10 percent for plantar fasciitis with plantar calcaneal spur.  Thus, the claim for an increased rating remains on appeal.  The Court has noted, in this respect, that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  On VA examination in July 2006, private examination in March 2007, and on VA examinations in August 2007 and December 2008, hearing loss disability was manifested by Level I hearing acuity in the right and left ears. 

2.  Bilateral plantar fasciitis is mild and painful motion is relieved with use of arch supports.  It does not result in any marked deformity, limitation of motion, or x-ray evidence of degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2010).

2.  The criteria for an evaluation in excess of 10 percent for plantar fasciitis, right foot, with calcaneal spurs have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5020, 5276 (2010).  

3.  The criteria for an evaluation in excess of 10 percent for plantar fasciitis, left foot, with calcaneal spurs have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5020, 5276 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claims, he was sent a letter dated in May 2006 that satisfied the duty to notify provisions regarding increased rating claims.  In that letter, he was advised to submit evidence showing that his service-connected bilateral hearing loss and plantar fasciitis disabilities had increased in severity.  The letter also provided notice of the manner in which VA assigns disability ratings and effective dates.  

The Board also concludes VA's duty to assist has been satisfied.  Service treatment records are in the file, including records documenting treatment for hearing loss and plantar fasciitis.  

The Veteran has identified outpatient treatment records from Internal Medicine Associates.  Those records were obtained.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran underwent VA examinations in July 2006, August 2007, and December 2008.   

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the examinations reflect that the examiners reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate physical and audio examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In addition, the audio examiners described the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Bilateral Hearing Loss Claim

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The criteria for rating hearing loss disability establish eleven auditory acuity levels designated from I to XI.  Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2010).  In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(c) (2010).  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).  

Here, the record reflects that service connection for a right ear hearing loss disability was granted by way of a May 2001 rating decision.  An initial non-compensable (0 percent) rating was assigned.  In February 2006, the Veteran claimed entitlement to an increased rating for hearing loss.  He underwent a VA audiologic evaluation in July 2006.   

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
40
40
LEFT
10
15
15
35
40

These results yield a puretone threshold average of 28.25 in the right ear and 26.25 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in each ear.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had level I hearing in his right ear and level I hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a compensable disability evaluation.  

The Veteran underwent a private audiogram in March 2007.  The results of the audiologic evaluation are in graphical form but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board observes that review of the graphical findings of the audiological report reveal pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
45
LEFT
20
20
20
50
50

These results yield a puretone threshold average of 37.50 in the right ear and 40 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had level I hearing in his right ear and level I hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a compensable disability evaluation.  

In applying the private examination results to the rating schedule, the Board acknowledges that it is unclear if the Maryland CNC controlled speech discrimination test was used to calculate speech discrimination.  See 38 C.F.R. § 4.85.  

The Board is aware of the Court's decision in Savage v. Shinseki, in which it held that VA may not disregard a private audiologic examination report when it reasonably appears that a request for clarification could provide relevant information.  Savage v. Shinseki, No 09-4406 (U.S. Vet. App. November 3, 2010).  Here, unlike the appellant in Savage, the Board is not disregarding the private examination results.  Rather, it is applying them to the rating schedule.  

In this respect, the Board cannot ignore the fact that the puretone threshold results, while indicating a worsening in symptoms, still do not warrant a compensable rating under 38 C.F.R. § 4.86.  In addition, the speech discrimination test used yielded a score of 100 percent in each ear.  Thus, assuming test used was Maryland CNC, it would not result in substantiating the claim for a higher rating.  Even if the Maryland CNC word list was not used, the Board cannot fathom how a score of 100 percent would justify a higher rating.  Thus, remanding the matter for clarification would not assist the Veteran and would only result in undue delay in adjudicating the claim. 

The Veteran underwent additional VA examinations in August 2007 and December 2008.  

On the authorized audiological evaluation in August 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
30
LEFT
15
10
15
35
35

These results yield a puretone threshold average of 27.50 in the right ear and 23.75 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  

Again, the application of the Rating Schedule to the audiometric evaluation shows that the Veteran had level I hearing in his right ear and level I hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a compensable disability evaluation.  

On the authorized audiological evaluation in December 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
40
LEFT
5
15
15
40
40

These results yield a puretone threshold average of 30.00 in the right ear and 27.50 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  

Again, the application of the Rating Schedule to the audiometric evaluation shows that the Veteran had level I hearing in his right ear and level I hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a compensable disability evaluation.  

To the extent that the Veteran contends that his hearing loss is more severe than current evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing and having others talk louder, is not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which he have not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

That is not to say that the Board has not considered the Veteran contentions.  It has.  Even after considering the Veteran's contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service- connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   

III.  Bilateral Plantar Fasciitis Claim

In a May 2001 RO decision, service connection for bilateral plantar fasciitis was granted.  An initial 10 percent evaluation was assigned.  The RO found evidence in the Veteran's service treatment records of treatment for bilateral heel pain and foot spurs.  In February 2006, the Veteran filed a claim seeking an increased rating for the service-connected disability.  

The disability was originally rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pertaining to acquired flatfoot.  Under such Diagnostic Code, a 10 percent rating contemplated moderate flatfoot with weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  Significantly, the 10 percent rating was assigned whether such was bilateral or unilateral.  

A higher evaluation of 30 percent, under Diagnostic Code 5276, is assigned for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.

He underwent a VA examination in June 2006.  Therein, he reported pain in his feet when walking barefoot.  His heels hurt following exercise.  Upon physical examination, however, his subjective complaints were not consistent with objective findings of a plantar fasciitis disability.  For instance, he had 0/10 pain to palpation at the insertion of the plantar fascia.  There was no bursitis tenderness or Achilles tendon tenderness as well.  Ankle range of motion was full and without pain.  There was no excessive varus or valgus deformity.  The examiner noted that the Veteran may have some form of insertional Achilles tendonitis, but no plantar fasciitis.  

These findings clearly do not support the assignment of a higher rating under Diagnostic Code 5276.  There is no suggestion of a disability comparable to severe flatfoot.  In addition, symptoms typically associated with a severe disability picture were not present.  

Private outpatient treatment records from Internal Medicine Associates are of record.  Although they contain annual physical examination findings, they do not include findings of a severe bilateral foot disorder.  For instance, in a March 2007 record, the Veteran reported that when he exercised he experienced pain in his left heel.  He also had a history of heel spurs.  Treatment included heel splints and stretching exercises.  Hence, these records do not support the claim for an increased rating.  

On the Veteran's VA Form 9, received in November 2007, he stated that heel pain was still present despite the heel splints.  He stated that he walked with a limp and that the pain was continuous.  He requested a new VA examination.  While these complaints reveal a worsening disability picture, it appears that the Veteran obtained arch supports and his condition dramatically improved.  

For instance, another VA examination was conducted in December 2008.  Therein, the Veteran reported foot pain, but no weakness, swelling, stiffness, fatigability, or lack of endurance.  He reported the history of foot pain when walking bare footed but it progressed to pain when wearing shoes.  Significantly, he indicated that 6 months ago he was prescribed arch supports which had "dramatically helped his condition."  Reportedly, when he walked with the arch supports, he had "no pain and no limitations."  A physical examination supported these reports of an improved condition.  There remained some tenderness at the insertion of the plantar fascia on the calcaneus, however, Achilles alignment and valgus were both correctible with manipulation.  The examiner described the condition as "stable, minimal plantar calcaneal spurring and Achilles tendon enthesopathy bilaterally."  X-rays revealed no evidence of degenerative changes.  However, there were small spurs at the insertions of his Achilles and plantar fascia bilaterally.  

These subjective and objective findings of an improved condition clearly do not support the assignment or a rating greater than 10 percent under Diagnostic Code 5276.  In addition, the Board notes that with the addition of plantar calcaneal spurs, the RO has rated the disability under Diagnostic Code 5099-5020.  This Diagnostic Code indicates an unlisted condition comparable to synovitis.  Such disease is rated based on limitation of motion of the affected parts, as degenerative arthritis.  

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Here, as noted, the December 2008 x-ray examination findings did not show degenerative arthritis.  In addition, the physical examination showed essentially full range of motion.  Hence, even when rating the disability under Diagnostic Code 5020, an increased rating is not warranted.  

In making this determination, the Board has considered whether an extra-schedular referral is required.  See Thun.  However, as the weight of the evidence shows an improving disability picture and because the disability is reasonably described by the relevant rating criteria, referral for extra-schedular rating is not required.  There is nothing in the record to indicate that this service-connected foot disabilities on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  

(CONTINUED ON NEXT PAGE)

ORDER

A compensable evaluation for service-connected bilateral hearing loss disability is denied.  

A rating higher than 10 percent for plantar fasciitis, right foot, with calcaneal spurs is denied.  

A rating higher than 10 percent for plantar fasciitis, left foot, with calcaneal spurs is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


